Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 15 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 15, lines 3-4, “being for receiving therethrough straps” is indefinite as the phrasing is awkward, and should be --being for receiving straps therethrough--.
In claim 38, lines 12 and 15, “grove members” is indefinite in its construction.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 14, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly et al. (2014/0000218). Disclosed is a pallet (110) comprising a supporting member (112) and a plurality of elongated reinforcing members (118) extending across the supporting member, at least some of the elongated reinforcing members (118 running atop 120) including respective strap guiding members (120), the strap guiding members extending longitudinally along the elongated reinforcing members. 
As to claim 16, the strap guiding members (120) are U-shaped in general to restrain movement of a received strap. 
As to claim 21, the supporting member (112) has a substantially rectangular shape.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 9-14, 17, 18, 22, 23, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Andria et al. (7,458,193) in view of Pigott et al. (5,097,951). Andria et al. disclose an assembly of stacked mattresses comprising a first pallet (700), a second pallet (815), a plurality of mattresses (605) positioned between the first and second pallets, straps (1105) coupling the first pallet to the second pallet, the plurality of KSR Int 'l v. Teleflex Inc., 127 S. Ct. 1731, 82 USPQ2d at 1396.
As to claims 4, 5, 9-13, 17, 18, 22 and 23, Andria et al. clearly disclose the pallets so constructed. 

Claims 24, 27, 28 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Andria et al. (7,458,193) in view of Pigott et al. (5,097,951). The structural combination of Andria et al. and Pigott et al. has been described above. To merely provide the structural combination of Andria et al. and Pigott et al. would have been similarly obvious to one of ordinary skill in the art. 
. 

Claim 6, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claims 5, 18 and 28 above, and further in view of Ho (2008/0196633). Andria et al. do not disclose the pallet made from wood such as medium-density fibreboard. However, Ho discloses it was known to provide pallets from medium-density fibreboard (see paragraph 0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pallet as claimed from medium-density fibreboard as claimed in the manner of Ho, as such a modification would predictably serve in a manner expected as a pallet material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.  

Claims 7, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claims 5, 18 and 28 above, and further in view of Cahners (2,503,240). Andria et al. do not disclose the pallet made from plywood However, Cahners discloses it was known to provide pallet supporting members from plywood (see column 2, lines 23-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pallet as claimed from plywood as claimed in the manner of Cahners, as such a modification would predictably serve in a manner expected as a pallet material.

Claims 8 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claims 1 and 24 above, and further in view of Jureit et al. (3,908,850). Andria et al. do not disclose the straps made from synthetic steel (all steel is synthetic, it does not occur naturally) However, Jureit et al. disclose it was known to provide pallet straps members from inherently composite steel (see column 4, lines 3-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pallet as claimed with steel straps as claimed in the manner of Jureit et al., as such a modification would predictably serve in a manner expected as a pallet strap material.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 17, 18, 19, 20, 21, 22, 23, 24, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37 and 38 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, and 32, respectively, of prior U.S. Patent No. 9,555,923. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 36, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 31, 32, 18, 34, 34, 18, 34, 18, 18, 18, 18, 18, 1, 13, 14, 1, 16, 16, 16, 17, 1, 1, 1, 1, 1, and 18, respectively, of U.S. Patent No. 10,793,316. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter may be wholly derived from the patented subject matter of the earlier patent, or was generally encompassed by the earlier patented claims. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and the material choices now claimed were previously . 

Claims 1, 4-14, 17-24 and 27-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, and 32, respectively, of U.S. Patent No. 9,555,923. To any degree it may be shown the claims are not identical to those already patented, the differences are not sufficient to distinguish any new and unobvious difference to the claims. 

Claims 1-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-62 of U.S. Patent No. 9,278,777. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter may be wholly derived from the patented subject matter of the earlier patent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
BRYON P. GEHMAN
Primary Examiner
Art Unit 3736



BPG